156 Ga. App. 649 (1980)
275 S.E.2d 732
HARVEY
v.
FINE PRODUCTS COMPANY, INC.
61002.
Court of Appeals of Georgia.
Argued November 4, 1980.
Decided December 2, 1980.
Thomas J. Browning, for appellant.
Howard Michael Lessinger, M. David Merritt, Richard W. Best, Meade Burns, for appellee.
BANKE, Judge.
The appellant was injured while operating machinery in the course of his employment on the premises of the Sophie Mae Candy Corporation in Atlanta, for which he has been compensated in a workers' compensation award. He now seeks damages from, among others, Fine Products Company, Inc., of Augusta, Georgia, as a third-party tortfeasor. This contention is based upon his assertion that Fine Products had employees on the premises. This appeal is from the grant of summary judgment to Fine Products. Held:
Appellant concedes, and indeed the evidence shows, that Sophie Mae is a wholly-owned subsidiary of Fine Products, sharing the same president, vice-president/secretary, and vice-president for marketing. At best, appellant's evidence shows that Fine Products is the alter ego of Sophie Mae. He has presented no evidence or even argument to suggest that Fine Products exercised independent control over the premises where he was injured, or that their negligence somehow contributed to his injury. Other than appellant's *650 bare assertion, there is no evidence that Fine Products' employees were on the premises of Sophie Mae, much less that they somehow shared responsibility for his injury. If, indeed, Fine Products is the alter ego of Sophie Mae and shared the duties and responsibilities of its subsidiary, which apparently is the proposition urged by the appellant, it is immune from suit in tort to the same extent as Sophie Mae. See Mull v. Aetna Cas. & Sur. Co., 120 Ga. App. 791 (172 SE2d 147) (1969); Code Ann. § 114-103. If it is not, the appellant presented absolutely no evidence upon which recovery from Fine Products could be predicated. Under either posture, we conclude that the trial court properly entered summary judgment for the appellee. See Beck v. Flint Const. Co., 154 Ga. App. 490 (268 SE2d 739) (1980).
Judgment affirmed. McMurray, P. J., and Smith, J., concur.